JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. Investigating Agency FBI
City Boston, Elsewhere Related Case Information:
County _Suffolk, Elsewhere Superseding Ind./ Inf. Case No.
Same Defendant New Defendant

Magistrate Judge Case Number
Search Warrant Case Number 21-MJ-2029 through 2040-MBB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

R 20/R 40 from District of
Defendant Information:
Defendant Name Gyulnara Bayryshova - Juvenile: [| Yes No
Is this person an attorney and/or a member of any state/federal bar: [| Yes No
Alias Name
Address (City & State)
Birth date (Yr only); 1965 SSN (last4#):_ 1923 Sex F Race: Nationality:
Defense Counsel if known: Address
Bar Number
U.S. Attorney Information:
AUSA __Laura J. Kaplan Bar Number if applicable
Interpreter: [| Yes No List language and/or dialect:
Victims: [V]ves[]No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2).__ [_| Yes No
Matter to be SEALED: Yes | No
[V] Warrant Requested | | Regular Process [| In Custody
Location Status:
Arrest Date
[Already in Federal Custody as of in
[_]Atready in State Custody at [Serving Sentence [Awaiting Trial
[| On Pretrial Release: Ordered by: on
Charging Document: [| Complaint [Information Indictment
Total # of Counts: | ]Petty TT L_]Misdemeanor eo Felony

Continue on Page 2 for Entry of U.S.C. Citations

I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
_ accurately set forth above.

Date: 02/03/2021 Signature of AUSA:

 
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2. of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant Gyulnara Bayryshova

Index Key/Code

U.S.C. Citations

Description of Offense Charged

Count Numbers

 

 

 

 

Set 1 18U.S.C. § 1349 Conspiracy to commit mail fraud and health care fraud 1
Set2 18 U.S.C. §§ 1341 and2 Mail fraud, aiding and abetting 2-9
Health care fraud, aiding and abetting 10

Set 3  18U.S.C. §§ 1347 and 2

 

 

18 U.S.C. §§ 981(a)(1)(C),
Set 4 _982(a)(7); 28 U.S.C. § 2461(c)

Forfeiture Allegation

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
®@JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. Investigating Agency FBI

City Boston, Elsewhere Related Case Information:

County _Suffolk, Elsewhere Superseding Ind./ Inf. Case No.

 

Same Defendant New Defendant

Magistrate Judge Case Number
Search Warrant Case Number  _21-MJ-2029 through 2040-MBB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

R 20/R 40 from District of
Defendant Information:
Defendant Name Slava Pride Juvenile: [ | Yes No
Is this person an attorney and/or a member of any state/federal bar: [| Yes No
Alias Name
Address (City & State)
Birth date (Yr only): 1980 SSN (last4#):_2725 Sex M_ Race: Nationality:
Defense Counsel if known: Address
Bar Number
U.S. Attorney Information:
AUSA __Laura J. Kaplan Bar Number if applicable
Interpreter: [| Yes No List language and/or dialect:
Victims: [V]ves[]No Ifyes, are there multiple crime victims under 18 USC§3771()(2) [_] Yes No
Matter to be SEALED: Yes [| No
[V ]Warrant Requested | Regular Process [ | In Custody
Location Status:
Arrest Date
[Already in Federal Custody as of in
[ ]Atready in State Custody at [Serving Sentence [Awaiting Trial
[| On Pretrial Release: Ordered by: on
Charging Document: [| Complaint [ | Information Indictment
Total # of Counts: | |Petty —__ | _|Misdemeanor —— Felony

Continue on Page 2 for Entry of U.S.C. Citations

Thereby certify that the case numbers of any prior proceedings before gistrate Judge are
accurately set forth above.

Date: 02/03/2021 Signature of AUSA:

 
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

Name of Defendant Slava Pride

Set 1

Set 2

Set 3

Set 4

Set 5

Set 6

Set 7

Set 8

Set 9

Set 10

Set 11

Set 12

Set 13

Set 14

Set 15

Index Key/Code

 

U.S.C. Citations
Description of Offense Charged

Count Numbers

 

 

 

 

18 U.S.C. § 1349 Conspiracy to commit mail fraud and health care fraud 1

18 U.S.C. 8§ 1341 and 2 Mail fraud, aiding and abetting 2-9

18 U.S.C. 88 1347 and 2 Health care fraud, aiding and abetting 10
False statements in connection with health care benefit

18 U.S.C. § 1035 programs 11-13

 

 

18 U.S.C. §§ 981(a)(1)(C),
982(a)(7); 28 U.S.C. § 2461(c)

Forfeiture Allegation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
®@JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. Investigating Agency FBI

City Boston, Elsewhere Related Case Information:

County _Suffolk, Elsewhere Superseding Ind./ Inf. Case No.

Same Defendant New Defendant

Magistrate Judge Case Number
Search Warrant Case Number  _21-MJ-2029 through 2040-MBB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

R 20/R 40 from District of
Defendant Information:
Defendant Name Anna Barenboym Juvenile: [| Yes No
Is this person an attorney and/or a member of any state/federal bar: [| Yes No
Alias Name
Address (City & State)
Birth date (Yr only): 1976 SSN (last4#);_9195 Sex Fo Race: Nationality:
Defense Counsel if known: Address
Bar Number
U.S. Attorney Information:
AUSA —__Laura J. Kaplan Bar Number if applicable
Interpreter: [| Yes No List language and/or dialect:
Victims: [¥]Yes[ ]No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2) [| Yes No
Matter to be SEALED: Yes [| No
[V | Warrant Requested [| Regular Process [| In Custody
Location Status:
Arrest Date
[_]Already in Federal Custody as of in
[| Already in State Custody at [_ [Serving Sentence [waiting Trial
[| On Pretrial Release: | Orderéd by: on
Charging Document: | Complaint [| Information Indictment
Total # of Counts: | ]Petty eT [_]Misdemeanor ——_ Felony

Continue on Page 2 for Entry of U.S.C. Citations

Thereby certify that the case numbers of any prior proceedings b a Magistrate Judge are
accurately set forth above.

Date: 02/03/2021 Signature of AUSA: .

 
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):
Name of Defendant

Set |

Set 2

Set 3

Set 4

Set 5

Set 6

Set 7

Set 8

Set 9

Set 10

Set 1]

Set 12

Set 13

Set 14

Set 15

 

Anna Barenboym

 

Index Key/Code

U.S.C. Citations
Description of Offense Charged

Count Numbers

 

 

 

 

 

18 U.S.C. § 1349 Conspiracy to commit mail fraud and health care fraud 1

18 U.S.C. §§ 1341 and 2 Mail fraud, aiding and abetting 2.9

18 U.S.C. 8§ 1347 and2 Health care fraud, aiding and abetting 10
False statements in connection with health care benefit

18 U.S.C. § 1035 programs 14-16

 

18 U.S.C. §§ 981(a)(1)(C),
982(a)(7); 28 U.S.C. § 2461(c)

Forfeiture Allegation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADDITIONAL INFORMATION:

 

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
@JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. Investigating Agency FBI
City Boston, Elsewhere Related Case Information:
County _Suffolk, Elsewhere Superseding Ind./ Inf. Case No.
Same Defendant New Defendant

Magistrate Judge Case Number
Search Warrant Case Number = _21-MJ-2029 through 2040-MBB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

R 20/R 40 from District of
Defendant Information:
Defendant Name Raya Bagardi Juvenile: [| Yes No
Is this person an attorney and/or a member of any state/federal bar: [| Yes No
Alias Name
Address _(City & State)
Birth date (Yr only): 1985 SSN (last4#):_1565 Sex Fo Race: Nationality:
Defense Counsel if known: Address
Bar Number
U.S. Attorney Information:
AUSA  _Laura J. Kaplan Bar Number if applicable
Interpreter: [| Yes No List language and/or dialect:
Victims: [Vlves[_]No Ifyes, are there multiple crime victims under 18 USC§3771()2)__ [_] Yes No
Matter to be SEALED: Yes [_] No
[V ]Warrant Requested [| Regular Process [| In Custody
Location Status:
Arrest Date
[_ ]Already in Federal Custody as of in
[_ ]Atready in State Custody at [_ [Serving Sentence [Awaiting Trial
[| On Pretrial Release: | Ordered by: on
Charging Document: [| Complaint [] Information Indictment
Total # of Counts: [_|Petty —_ [ |Misdemeanor _—__ Felony

Continue on Page 2 for Entry of U.S.C. Citations

I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are

accurately set forth above. _L

Date: 02/03/2021 Signature of AUSA: A)

 
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):
Name of Defendant

Set 1

Set 2

Set 3

Set 4

Set 5

Set 6

Set 7

Set 8

Set 9

Set 10

Set 11

Set 12

Set 13

Set 14

Set 15

Index Key/Code

Raya Bagardi

 

U.S.C. Citations

Description of Offense Charged

Count Numbers

 

 

 

 

18 U.S.C. § 1349 Conspiracy to commit mail fraud and health care fraud 1

18 U.S.C. §§ 1341 and 2 Mail fraud, aiding and abetting 2-9

18 U.S.C. §§ 1347 and2 Health care fraud, aiding and abetting 10
False statements in connection with health care benefit

18 U.S.C. § 1035 programs 17-19

 

18 U.S.C. §§ 981(ay(1\(C),
982(a)(7); 28 U.S.C. § 2461(c)

 

Forfeiture Allegation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
